Name: 2013/398/EU: Decision of the Council and of the Representatives of the Governments of the Member States, meeting within the Council of 20Ã December 2012 on the signing, on behalf of the European Union, and provisional application of the Euro-Mediterranean Aviation Agreement between the European Union and its Member States, of the one part, and the Government of the State of Israel, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  air and space transport
 Date Published: 2013-08-02

 2.8.2013 EN Official Journal of the European Union L 208/1 DECISION OF THE COUNCIL AND OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 December 2012 on the signing, on behalf of the European Union, and provisional application of the Euro-Mediterranean Aviation Agreement between the European Union and its Member States, of the one part, and the Government of the State of Israel, of the other part (2013/398/EU) THE COUNCIL OF THE EUROPEAN UNION AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL Having regard to the Treaty on the Functioning of the European Union and in particular Article 100 (2), in conjunction with Article 218 (5) and the first paragraph of Article 218 (8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated on behalf of the Union and of the Member States a Euro-Mediterranean Aviation Agreement between the European Union and its Member States of the one part and the Government of the State of Israel of the other part (hereinafter, the "Agreement") in accordance with the Decision of the Council and of the Representatives of the Governments of the Member States of the European Union, meeting within the Council on 8 April 2008 authorising the Commission to open negotiations. The negotiations were successfully concluded by the initialling of the Agreement on 30 July 2012. (2) Since the Agreement contains elements of both Union and Member States' competence, in order to ensure close cooperation and unity in international relations, this Decision should be adopted jointly by the Council and the Member States. In addition, this Decision also aims to ensure a uniform application in respect of the Joint Committee set up under Article 22 of the Agreement. (3) The rules envisaged to ensure such close cooperation and unity should include clear guidance for representation "on the spot", inter alia by confirming the necessity of a joint and common approach. In the context of a mixed agreement, these rules should still fully respect the division of competences between the Union and its Member States, as well as Union procedures also as regards the establishment of the Union position and the representation of the Union within the Joint Committee. (4) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAVE ADOPTED THIS DECISION: Article 1 Signature The signing of the Euro-Mediterranean Aviation Agreement between the European Union and its Member States, of the one part, and the Government of the State of Israel, of the other part, is hereby authorised on behalf of the Union, subject to the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 Empowerment to sign The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 Provisional application Pending its entry into force, the Agreement shall be applied on a provisional basis by the Union and by its Member States, in accordance with their internal procedures and/or domestic legislation as applicable, from the date of signature of the Agreement (1). Article 4 Joint Committee 1. The European Union and its Member States shall be represented in the Joint Committee established under Article 22 of the Agreement by representatives of the Commission and of the Member States, respectively. 2. The position to be taken by the Union and supported by its Member States within the Joint Committee with respect to matters of exclusive Union competence that do not require the adoption of a decision having legal effect shall be established by the Commission and shall be notified in advance to the Council and the Member States. 3. The position to be taken by the Union and its Member States within the Joint Committee with respect to matters other than those referred to in paragraph 2 that do not require the adoption of a decision having legal effects shall be established jointly by the Commission and the Member States. 4. For Joint Committee decisions having legal effect concerning matters that fall within the exclusive competence of the Union, the position to be taken by the Union and supported by its Member States shall be adopted by the Council, acting by qualified majority on a proposal from the Commission, unless the applicable voting procedures set down in the Treaty on European Union and the Treaty on the Functioning of the European Union provide otherwise. 5. For Joint Committee decisions having legal effect, other than those referred to in paragraph 4, the position to be taken by the Union and its Member States shall be adopted by the Council, acting by qualified majority, on a proposal by the Commission, unless the applicable voting procedures set down in the Treaty on European Union and the Treaty on the Functioning of the European Union provide otherwise, and by the Member States. Article 5 Settlement of Disputes 1. The Commission shall represent the Union in dispute settlement proceedings under Article 23 of the Agreement. 2. The decision to suspend the application of benefits pursuant to Article 23(7) of the Agreement shall be taken by the Council, by qualified majority, on the basis of a Commission proposal. 3. Any other appropriate action to be taken under Article 23 of the Agreement on matters which fall within Union competence shall be decided upon by the Commission, in consultation with a Special Committee of representatives of the Member States appointed by the Council. Article 6 Information to the Commission 1. Member States shall promptly inform the Commission of any decision to refuse, revoke, suspend or limit the authorisation of an airline of the State of Israel that they intend to adopt under Article 4 of the Agreement. 2. Member States shall promptly inform the Commission of any requests or notifications made or received by them under Article 13 of the Agreement. 3. Member States shall promptly inform the Commission of any requests or notifications made or received by them under Article 14 of the Agreement. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.